Filed 5/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 99







State of North Dakota, 		Plaintiff and Appellee



v.



Joan Leslie Gates, 		Defendant and Appellant







No. 20130358







Appeal from the District Court of Renville County, Northeast Judicial District, the Honorable Michael G. Sturdevant, Judge.



AFFIRMED.



Per Curiam.



Marvin K. Madsen (on brief), State’s Attorney, 105 First Avenue NE, P.O. Box 398, Mohall, N.D. 58761-0398, for plaintiff and appellee.



Mark T. Blumer (on brief), P.O. Box 7340, Fargo, N.D. 58106, for defendant and appellant.

State v. Gates

No. 20130358



Per Curiam.

[¶1]	Joan Gates appeals from a criminal judgment entered after a jury found her guilty of misapplication of entrusted property.  Gates argues the evidence is insufficient to sustain the verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner